Case: 2:18-cv-01060-EAS-EPD Doc #: 135 Filed: 02/17/21 Page: 1 of 2 PAGEID #: 2817




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DEARREA KING,
                                                      Case No. 2:18-cv-1060
                        Plaintiff,
                                                      Judge Edmund A. Sargus
        v.
                                                      Chief Magistrate Judge Elizabeth P.
 CITY OF COLUMBUS, OHIO, et al.,                      Deavers
                                                      DEFENDANTS’ NOTICE OF FILING
                        Defendants.
                                                           REDACTED EXHIBIT




                         NOTICE OF FILING REDACTED EXHIBIT

       Defendants City of Columbus and Bryan Mason give notice that an unredacted exhibit was

filed in error with the Notice of Filing Deposition of Bryan C. Mason (Doc. 132-12) in the above-

captioned matter on February 15, 2021. The unredacted exhibit has been restricted by the Clerk.

Defendants’ give notice that a redacted version of Exhibit K has been filed with the Court.


                                              Respectfully submitted,

                                              /s/ Westley M. Phillips
                                              Westley M. Phillips (0077728)
                                              CITY OF COLUMBUS, DEPARTMENT OF LAW
                                              77 North Front Street, Columbus, Ohio 43215
                                              (614) 645-7385 / (614) 645-6949 (fax)
                                              wmphillips@columbus.gov

                                              Attorney for Defendants




                                                  1
Case: 2:18-cv-01060-EAS-EPD Doc #: 135 Filed: 02/17/21 Page: 2 of 2 PAGEID #: 2818




                                CERTIFICATE OF SERVICE

       I hereby certify that, on February 17, 2021, I electronically filed the foregoing with the

Clerk of this Court by using the Court’s CM/ECF System.

                                             /s/ Westley M. Phillips
                                             Westley M. Phillips (0077728)




                                                 2
